Citation Nr: 1801417	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984 and from October 1988 to October 1992.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board, most recently in January 2017, at which time the claim on appeal was remanded for further development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's back disability is not manifested by forward flexion to 30 degrees or less, and he does not have ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should have a higher rating for his back disability as the symptoms are worse than contemplated by the currently assigned rating. 

At a July 2009 VA examination, the Veteran reported that he strained his back in 1990 while in service.  The Veteran said that since that time, he had intermittent pain in his back that slowly got worse.  The Veteran reported that his pain was a 9/10 in severity and was pretty much constant every day.  The Veteran reported that his pain got worse with repetitive activity such as lifting, walking, or sitting for prolonged periods; or any sort of bending or quick turning.  He also reported that he had pain in the mornings after sleeping on his back.  The Veteran reported that he rarely experienced radiating pain into his legs, but that he experienced occasional numbness in the left leg that got worse at the end of the day.  The reported that he worked as a mail handler and that his capacity to perform occupational tasks and activities of daily living were limited by increased pain with repetitive activity.  

Upon physical examination, the Veteran was found to have a moderately antalgic gait.  The Veteran's spine was found to be nontender to palpation.  Thoracolumbar range of motion measurements were as follows: forward flexion to 40 degrees, extension to 10 degrees, right and left lateral bending to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the Veteran experienced mild pain throughout most of his range of motion testing, but that he experienced moderate to severe pain during forward flexion.  The Veteran's range of motion measurements were taken on both active and passive motion and did not differ.  The Veteran's limitation of motion was noted to be the result of pain and there was no additional functional loss as following repetition.  The examiner noted that the Veteran could experience additional functional loss due to pain after being on his feet all day, but that it was not feasible to express that loss in degrees of limitation of motion.  Strength testing and sensory testing were normal.  Straight leg raising testing was negative, there were no clonus, and Babinski was negative.  Deep tendon reflexes were normal.  X-rays and magnetic resonance imaging scan (MRI) showed mild disc bulge at L4-5 and moderate disc bulge at L5-S1 with possible S1 nerve abutment.  The examiner diagnosed chronic lumbar strain and disc bulges at L4-5 and L5-S1, with clinical signs and symptoms of radiculitis. 

At an August 2014 VA examination, the Veteran reported that his back pain had gotten progressively worse over the last few years and that he experienced constant low back pain that was worse with activity.  The Veteran denied experiencing flare-ups.  Upon physical examination, thoracolumbar spine range of motion measurements were as follows: flexion to 90 degrees, with pain at end range; extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion to 30 degrees each, without pain; right and left lateral rotation to 30 degrees each, without pain.  There was no additional limitation of motion following repetition.  The Veteran's functional impairment was noted to consist of painful motion.  The examiner noted that there was no expected or objective evidence that the Veteran would have additional functional limitations in addition to those reported following repeated use or during flare-ups.  There was pain to palpation of the spine at L5.  There were no muscle spasms, abnormal gait, or abnormal spinal contour exhibited.  The Veteran did have guarding of the spine, but it was specifically noted that it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing, reflex examination, and sensory examination were all normal.  Straight leg raising test was negative, bilaterally.  The examiner noted that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis.  X-rays revealed arthritis of the thoracolumbar spine.  The examiner diagnosed lumbosacral sprain.  

At a May 2017 VA examination, the Veteran reported that he continued to experience low back pain that was aching in nature.  He reported that he was only able to stand for 15 minutes before experiencing back pain and was only able to sit for 15 minutes before experiencing back pain.  The Veteran denied experiencing flare-ups.  Upon physical examination, thoracolumbar spine range of motion measurements were as follows: flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees each, and right and left lateral rotation to 20 degrees each.  The examiner noted that the Veteran experienced pain during all excursions of motion, but that the pain did not result in or cause the functional loss.  There was no objective evidence of pain on non-weight bearing, and passive and active range of motion measurements were the same. There was mild tenderness to palpation of the lumbosacral area, bilaterally.  The examiner noted that the tenderness was likely the result of the Veteran's service-connected back disability.  There was no evidence of pain on weight bearing.  The Veteran was able to perform repetitive range of motion testing and there was no additional limitation of motion following repetition.  There were no muscle spasms or guarding, and there was no localized tenderness which resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing and sensory examination were normal.  Deep tendon reflexes were hypoactive.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  The examiner cited to a 2006 MRI report, which revealed degenerative disc disease.  The examiner noted that the Veteran's back disability resulted in an inability to stand or sit for more than 10 minutes at a time, and a requirement to avoid repetitive bending or lifting over 20 pounds.  

The Board acknowledges the fact that the May 2017 VA examiner noted that he could not say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability both with and without flare ups.  The Board notes that where flare ups are reported, VA examiners must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  Furthermore, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  However, in this case, the Veteran did not report flare-ups of his back disability.  Therefore, the Board finds that the examiner's findings as to functional ability do not trigger the additional responsibilities for VA examiners established in Sharp. 

A review of the record shows that the Veteran receives treatment from the VA Medical Center and private providers for his various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of his back disability that are worse than those reported at the various VA examinations of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability.  In this regard, there is no indication from the record that the Veteran demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less.  In fact, the Veteran's forward flexion at his July 2009, August 2014, and May 2017 VA examinations was limited to, at worse, 40 degrees.  Therefore, the Board finds that a rating in excess of 20 percent for a back disability is not warranted.  38 C.F.R. §4.71a, Diagnostic Codes 5237-5243 (2017).  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, incoordination, and fatigability on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the thoracolumbar spine.

Consideration has been given to assigning separate compensable ratings for neurological impairment resulting from the Veteran's back disability.  However, the Veteran was found not to have radicular pains or any other signs and symptoms due to radiculopathy and sensory findings were within normal limits at his VA examinations.  Therefore, separate compensable ratings for any neurological impairment resulting from the Veteran's back disability are not warranted at this time.  

Consideration has also been given to assigning a higher rating based on incapacitating episodes.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no indication from the record that the Veteran has had incapacitating episodes requiring medically prescribed bedrest.  Therefore, the Board finds that the Veteran's back disability is properly rated based on his symptoms of pain and limited motion and a higher rating based on incapacitating episodes is not warranted at this time.  38 C.F.R. §4.71a, Diagnostic Code 5243 (2017).

The Board has also considered whether this case should be referred to the Director of VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record shows that the manifestations of the Veteran's back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the back disability is in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization or marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2017).


ORDER

Entitlement to a rating in excess of 20 percent for a back disability is denied. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


